DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,467,906. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 is encompassed by Claim 1 of U.S. Patent No. 10,467,906, which will now be referred to as Patent ‘906.
Claim 2 is encompassed by Claim 2 of Patent ‘906.
Claim 3 is encompassed by Claim 4 of Patent ‘906.
Claim 4 is encompassed by Claim 16 of Patent ‘906.
Claim 5 is encompassed by Claim 5 of Patent ‘906.

Claim 7 is encompassed by Claim 8 of Patent ‘906.
Claim 8 is encompassed by Claim 9 of Patent ‘906.
Claim 9 is encompassed by Claim 17 of Patent ‘906.
Claim 10 is encompassed by Claims 7 and 15 of Patent ‘906.
Claim 11 is encompassed by Claim 10 of Patent ‘906.
Claim 12 is encompassed by Claim 11 of Patent ‘906.
Claim 13 is encompassed by Claim 13 of Patent ‘906.
Claim 14 is encompassed by Claims 1 and 16 of Patent ‘906.
Claim 15 is encompassed by Claim 14 of Patent ‘906.
Claim 16 is encompassed by Claims 1, 5, 6 and 12 of Patent ‘906.
Claim 17 is encompassed by Claims 1, 8 and 12 of Patent ‘906.
Claim 18 is encompassed by Claims 1, 9 and 12 of Patent ‘906.
Claim 19 is encompassed by Claim 19 of Patent ‘906.
Claim 20 is encompassed by Claim 1, 7, 10 and 18 of Patent ‘906.


Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “wherein the vehicle diagnostic information is collected from a vehicle with at least one processor of a remote computing device; wherein the vehicle diagnostic information is analyzed with the at least one processor to determine a safety rating of the vehicle based on the vehicle diagnostic information, the vehicle diagnostic information comprising at least one or more set diagnostic trouble code (DTC); and wherein the determined safety rating of the vehicle is stored in a database of the remote computing device”.
However, the preamble of the claim recites “A processor-implemented method of requesting a vehicle and driver and a rating of the vehicle with a rider wireless device having a processor”, therefore, the claim is directed to a single “rider wireless device having a processor” performing the claimed method, yet the above indicated limitations are performed by “at least one processor of a remote computing device” which contradicts the preamble of the claim, as the method cannot include steps that are performed by something other than the “rider wireless device having a processor” as clearly indicated by the preamble.
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  Claim 2 recites “wherein the at least one processor sends rider information over the network to a driver wireless device of the vehicle”, which appears to be a step performed by the “at least one processor of a remote computing device”. Therefore, this limitation contradicts the preamble of Claim 1, as the method cannot include steps that are performed by something other than the “rider wireless device having a processor” as clearly indicated by the preamble of Claim 1.
Appropriate correction is required.

9 is objected to because of the following informalities:  Claim 9 recites “wherein the driving behavior information is collected from the vehicle with the at least one processor of the remote computing device; wherein the driving behavior information is analyzed with the at least one processor to further determine the safety rating”, which appear to be steps performed by the “at least one processor of the remote computing device”. Therefore, this limitation contradicts the preamble of Claim 1, as the method cannot include steps that are performed by something other than the “rider wireless device having a processor” as clearly indicated by the preamble of Claim 1.
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  Claim 10 recites “wherein the vehicle diagnostic information collected from the vehicle with at least one processor of a remote computing device further comprises receiving the vehicle diagnostic information from a diagnostic system of the vehicle”, which appear to be steps performed by the “at least one processor of a remote computing device”. Therefore, this limitation contradicts the preamble of Claim 1, as the method cannot include steps that are performed by something other than the “rider wireless device having a processor” as clearly indicated by the preamble of Claim 1.
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  Claim 10 recites “and wherein the vehicle diagnostic information collected from the vehicle with at least one processor of a remote computing device further comprises receiving the vehicle diagnostic information from a diagnostic system of the vehicle”.
This limitation is directed to further limiting “the vehicle diagnostic information collected from the vehicle”, yet the claim further limits this limitation by reciting a method step of “receiving the vehicle diagnostic information from a diagnostic system of the vehicle”, which is improper, as information is not a step that is performed by a device.
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  Claim 11 recites “wherein the vehicle diagnostic information is collected from a vehicle with at least one processor of a remote computing device; wherein the vehicle diagnostic information is analyzed with the at least one processor to determine a safety rating of the vehicle based on the vehicle diagnostic information, the vehicle diagnostic information comprising at least one or more set diagnostic trouble code (DTC); and wherein the determined safety rating of the vehicle is stored in a database of the remote computing device”.
However, the preamble of the claim recites “A wireless device configured to request and obtain a vehicle and driver and a rating of the vehicle, the wireless device comprising”, therefore, the claim is directed to a single “wireless device”, yet the above indicated limitations are performed by “at least one processor of a remote computing device” which contradicts the preamble of the claim, as the claims cannot wireless device” as clearly indicated by the preamble.
Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  Claim 12 recites “wherein the at least one processor sends rider information over the network to a driver wireless device of the vehicle”, which appears to be a step performed by the “at least one processor of a remote computing device”. Therefore, this limitation contradicts the preamble of Claim 11, as the claims cannot include steps that are performed by something other than the “wireless device” as clearly indicated by the preamble of Claim 11.
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  Claim 19 recites “wherein the driving behavior information is collected from the vehicle with the at least one processor of the remote computing device; wherein the driving behavior information is analyzed with the at least one processor to further determine the safety rating”, which appear to be steps performed by the “at least one processor of the remote computing device”. Therefore, this limitation contradicts the preamble of Claim 11, as the claims cannot include steps that are performed by something other than the “wireless device” as clearly indicated by the preamble of Claim 11.
Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  Claim 20 recites “wherein the vehicle diagnostic information collected from the vehicle with at least one processor of a remote computing device further comprises receiving the vehicle diagnostic information from a diagnostic system of the vehicle”, which appear to be steps performed by the “at least one processor of a remote computing device”. Therefore, this limitation contradicts the preamble of Claim 11, as the claims cannot include steps that are performed by something other than the “wireless device” as clearly indicated by the preamble of Claim 11.
Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  Claim 20 recites “and wherein the vehicle diagnostic information collected from the vehicle with at least one processor of a remote computing device further comprises receiving the vehicle diagnostic information from a diagnostic system of the vehicle”.
This limitation is directed to further limiting “the vehicle diagnostic information collected from the vehicle”, yet the claim further limits this limitation by reciting a method step of “receiving the vehicle diagnostic information from a diagnostic system of the vehicle”, which is improper, as information is not a step that is performed by a device.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 1, the subject matter is the claimed “wherein the vehicle diagnostic information is collected from a vehicle with at least one processor of a remote computing device; wherein the vehicle diagnostic information is analyzed with the at least one processor to determine a safety rating of the vehicle based on the vehicle diagnostic information, the vehicle diagnostic information comprising at least one or more set diagnostic trouble code (DTC); and wherein the determined safety rating of the vehicle is stored in a database of the remote computing device”.
A processor-implemented method of requesting a vehicle and driver and a rating of the vehicle with a rider wireless device having a processor”, therefore, the claim is directed to a single “rider wireless device having a processor” performing the claimed method, yet the above indicated limitations are performed by “at least one processor of a remote computing device” which contradicts the preamble of the claim, as the method cannot include steps that are performed by something other than the “rider wireless device having a processor” as clearly indicated by the preamble. There is no disclosure of a single “rider wireless device having a processor” performing a method that includes steps performed by “at least one processor of a remote computing device”.
As such, there is no indication in the specification that the inventors had possession of a processor-implemented method of requesting a vehicle and driver and a rating of the vehicle with a rider wireless device, wherein the vehicle diagnostic information is collected from a vehicle with at least one processor of a remote computing device, wherein the vehicle diagnostic information is analyzed with the at least one processor to determine a safety rating of the vehicle based on the vehicle diagnostic information, the vehicle diagnostic information comprising at least one or more set diagnostic trouble code (DTC), and wherein the determined safety rating of the vehicle is stored in a database of the remote computing device.

As per Claim 2, the subject matter is the claimed “wherein the at least one processor sends rider information over the network to a driver wireless device of the vehicle”, which appears to be a step performed by the “at least one processor of a remote computing device”. Therefore, this limitation contradicts the preamble of Claim 1, as the method cannot include steps that are performed by something other than the “rider wireless device having a processor” as clearly indicated by the preamble of Claim 1. There is no disclosure of a single “rider wireless device having a processor” performing a method that includes steps performed by “at least one processor of a remote computing device”.
As such, there is no indication in the specification that the inventors had possession of a processor-implemented method of requesting a vehicle and driver and a rating of the vehicle with a rider wireless device, wherein the at least one processor sends rider information over the network to a driver wireless device of the vehicle.

As per Claim 9, the subject matter is the claimed “wherein the driving behavior information is collected from the vehicle with the at least one processor of the remote computing device; wherein the driving behavior information is analyzed with the at least one processor to further determine the safety rating”, which appear to be steps performed by the “at least one processor of the remote computing device”. Therefore, this limitation contradicts the preamble of Claim 1, as the method cannot include steps that are performed by something other than the “rider wireless device having a processor” as clearly indicated by the preamble of Claim 1. There is no disclosure of a single “rider wireless device having a processor” performing a method that includes steps performed by “at least one processor of a remote computing device”.


As per Claim 9, the subject matter is the claimed “wherein the vehicle diagnostic information collected from the vehicle with at least one processor of a remote computing device further comprises receiving the vehicle diagnostic information from a diagnostic system of the vehicle”, which appear to be steps performed by the “at least one processor of a remote computing device”. Therefore, this limitation contradicts the preamble of Claim 1, as the method cannot include steps that are performed by something other than the “rider wireless device having a processor” as clearly indicated by the preamble of Claim 1. There is no disclosure of a single “rider wireless device having a processor” performing a method that includes steps performed by “at least one processor of a remote computing device”.
As such, there is no indication in the specification that the inventors had possession of a processor-implemented method of requesting a vehicle and driver and a rating of the vehicle with a rider wireless device, wherein the vehicle diagnostic information collected from the vehicle with at least one processor of a remote computing device further comprises receiving the vehicle diagnostic information from a diagnostic system of the vehicle.

Furthermore as per Claim 10, the subject matter is the claimed “and wherein the vehicle diagnostic information collected from the vehicle with at least one processor of a remote computing device further comprises receiving the vehicle diagnostic information from a diagnostic system of the vehicle”.
This limitation is directed to further limiting “the vehicle diagnostic information collected from the vehicle”, yet the claim further limits this limitation by reciting a method step of “receiving the vehicle diagnostic information from a diagnostic system of the vehicle”. There is no disclosure of how information is somehow a step that is performed by a device as presently claimed, and the Examiner notes that to state as much is to state a false equivalency, as information is in fact not a step performed by a device.
As such, there is no indication in the specification that the inventors had possession of a processor-implemented method of requesting a vehicle and driver and a rating of the vehicle with a rider wireless device, and wherein the vehicle diagnostic information collected from the vehicle with at least one processor of a remote computing device further comprises receiving the vehicle diagnostic information from a diagnostic system of the vehicle.

As per Claim 11, the subject matter is the claimed “wherein the vehicle diagnostic information is collected from a vehicle with at least one processor of a remote computing device; wherein the vehicle diagnostic information is analyzed with the at least one processor to determine a safety rating of the vehicle based on the vehicle diagnostic information, the vehicle diagnostic information comprising at least one or more set diagnostic trouble code (DTC); and wherein the determined safety rating of the vehicle is stored in a database of the remote computing device”.
However, the preamble of the claim recites “A wireless device configured to request and obtain a vehicle and driver and a rating of the vehicle, the wireless device comprising”, therefore, the claim is directed to a single “wireless device”, yet the above indicated limitations are performed by “at least one processor of a remote computing device” which contradicts the preamble of the claim, as the claims cannot include steps that are performed by something other than the “wireless device” as clearly indicated by the preamble. There is no disclosure of a single “wireless device” performing a process that includes steps performed by “at least one processor of a remote computing device”.
As such, there is no indication in the specification that the inventors had possession of a wireless device wherein the vehicle diagnostic information is collected from a vehicle with at least one processor of a remote computing device, wherein the vehicle diagnostic information is analyzed with the at least one processor to determine a safety rating of the vehicle based on the vehicle diagnostic information, the vehicle diagnostic information comprising at least one or more set diagnostic trouble code (DTC), and wherein the determined safety rating of the vehicle is stored in a database of the remote computing device.

wherein the at least one processor sends rider information over the network to a driver wireless device of the vehicle”, which appears to be a step performed by the “at least one processor of a remote computing device”. Therefore, this limitation contradicts the preamble of Claim 11, as the claims cannot include steps that are performed by something other than the “wireless device” as clearly indicated by the preamble of Claim 11. There is no disclosure of a single “wireless device” performing a process that includes steps performed by “at least one processor of a remote computing device”.
As such, there is no indication in the specification that the inventors had possession of a wireless device wherein the at least one processor sends rider information over the network to a driver wireless device of the vehicle.

As per Claim 19, the subject matter is the claimed “wherein the driving behavior information is collected from the vehicle with the at least one processor of the remote computing device; wherein the driving behavior information is analyzed with the at least one processor to further determine the safety rating”, which appear to be steps performed by the “at least one processor of the remote computing device”. Therefore, this limitation contradicts the preamble of Claim 11, as the claims cannot include steps that are performed by something other than the “wireless device” as clearly indicated by the preamble of Claim 11. There is no disclosure of a single “wireless device” performing a process that includes steps performed by “at least one processor of a remote computing device”.


As per Claim 20, the subject matter is the claimed “wherein the vehicle diagnostic information collected from the vehicle with at least one processor of a remote computing device further comprises receiving the vehicle diagnostic information from a diagnostic system of the vehicle”, which appears to be steps performed by the “at least one processor of a remote computing device”. Therefore, this limitation contradicts the preamble of Claim 11, as the claims cannot include steps that are performed by something other than the “wireless device” as clearly indicated by the preamble of Claim 11. There is no disclosure of a single “wireless device” performing a process that includes steps performed by “at least one processor of a remote computing device”.
As such, there is no indication in the specification that the inventors had possession of a wireless device wherein the vehicle diagnostic information collected from the vehicle with at least one processor of a remote computing device further comprises receiving the vehicle diagnostic information from a diagnostic system of the vehicle.

and wherein the vehicle diagnostic information collected from the vehicle with at least one processor of a remote computing device further comprises receiving the vehicle diagnostic information from a diagnostic system of the vehicle”.
This limitation is directed to further limiting “the vehicle diagnostic information collected from the vehicle”, yet the claim further limits this limitation by reciting a method step of “receiving the vehicle diagnostic information from a diagnostic system of the vehicle”. There is no disclosure of how information is somehow a step that is performed by a device as presently claimed, and the Examiner notes that to state as much is to state a false equivalency, as information is in fact not a step performed by a device.
As such, there is no indication in the specification that the inventors had possession of a wireless device wherein the vehicle diagnostic information collected from the vehicle with at least one processor of a remote computing device further comprises receiving the vehicle diagnostic information from a diagnostic system of the vehicle.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




As per Claim 1, the claim recites “A processor-implemented method of requesting a vehicle and driver and a rating of the vehicle with a rider wireless device having a processor and a memory having a non-transitory processor- readable medium executed by the processor, the method comprising: transmitting over a network a request for a vehicle and a driver from a rider wireless device with a wireless communicator responsive to a processor”.
It is unclear if the processor of “A processor-implemented method of requesting a vehicle and driver and a rating of the vehicle with a rider wireless device having a processor and a memory having a non-transitory processor- readable medium executed by the processor” is the same processor as the processor of “transmitting over a network a request for a vehicle and a driver from a rider wireless device with a wireless communicator responsive to a processor”. The claim recites that the “wireless communicator” is “responsive” to “a” processor, which appears to require a second separate processor from the processor of the preamble. Therefore, the claim is unclear.

Furthermore as per Claim 1, the claim recites a “rider wireless device”, but it is unclear if this “rider wireless device” is what includes the processor of “A processor-implemented method of requesting a vehicle and driver and a rating of the vehicle with a rider wireless device having a processor and a memory having a non-transitory processor-readable medium executed by the processor”. The claim does not clearly recite where the processor of preamble resides, or of what device it is integrated with. This issue leads to a lack of clarity as to whether or not the claimed method requires at least two separate processors to be performed, which would then contradict the preamble which recites only a single processor as performing all the claimed method steps. Therefore, the claim is unclear.

Furthermore as per Claim 1, the claim recites “receiving over the network with the wireless communicator of the rider wireless device, a list of vehicles and a corresponding safety rating of the vehicles based on vehicle diagnostic information; and displaying on a display of the rider wireless device the list of vehicles and the corresponding safety rating of the vehicles based on the vehicle diagnostic information, wherein the vehicle diagnostic information is collected from a vehicle with at least one processor of a remote computing device; wherein the vehicle diagnostic information is analyzed with the at least one processor to determine a safety rating of the vehicle based on the vehicle diagnostic information, the vehicle diagnostic information comprising at least one or more set diagnostic trouble code (DTC)”.
It is unclear if the “safety rating” of “a corresponding safety rating of the vehicles based on vehicle diagnostic information” is the same “safety rating” as recited in “wherein the vehicle diagnostic information is analyzed with the at least one processor to determine a safety rating of the vehicle based on the vehicle diagnostic information, the vehicle diagnostic information comprising at least one or more set diagnostic trouble code (DTC)”. It is also unclear if the “safety rating” of “a corresponding safety rating of the vehicles based on vehicle diagnostic information” is calculated based on “vehicle diagnostic information comprising at least one or more set diagnostic trouble code (DTC)”.
In other words, the claim recites two separate instances of a “safety rating”, but does not clarify if the “safety rating” of “a corresponding safety rating of the vehicles based on vehicle diagnostic information” is actually required to be determined based on “vehicle diagnostic information comprising at least one or more set diagnostic trouble code (DTC)”. If the claim is implying that in fact two separate safety ratings are calculated, where one does not expressly require the use of “vehicle diagnostic information comprising at least one or more set diagnostic trouble code (DTC)”, this would not appear to be supported by the disclosure.
Therefore, the scope of the claim is unclear.

Furthermore as per Claim 1, the claim recites “wherein the determined safety rating of the vehicle is stored in a database of the remote computing device”. However, this is a step that appears to be performed by the “remote computing device”, where this “remote computing device” does not include the processor of the preamble recited in “a rider wireless device having a processor”, and as a result, this step requires an additional processor that contradicts the preamble of Claim 1, as Claim 1 only requires a single processor to perform the claimed method steps. It is then 
It is understood by the Examiner that the limitation “wherein the determined safety rating of the vehicle is stored in a database of the remote computing device” is directed to an intended use that does not further limit the claim, as clearly the processor of the preamble of Claim 1 which performs the method of Claim 1 cannot alone cause an entirely separate processor to store data of a “safety rating” or any other data.

As per Claim 2, the claim recites “transmitting over the network with the wireless communicator a selection of a vehicle from the list of vehicles to the at least one processor with the rider wireless device, wherein the at least one processor sends rider information over the network to a driver wireless device of the vehicle”.
It is unclear what processor of Claim 1 is the processor of “the at least one processor”. Claim 1 recites a processor in the preamble, a processor in “a rider wireless device with a wireless communicator responsive to a processor”, and a processor in “at least one processor of a remote computing device”, but Claim 2 does not clearly and unambiguously recite which one of these processors corresponds to the processor of “the at least one processor” of Claim 2.
Therefore, the claim is unclear.

transmitting over the network with the wireless communicator a selection of a vehicle from the list of vehicles to the at least one processor with the rider wireless device” renders the claim ambiguous and unclear, as the two separate instances of “with” make it unclear how the transmitting is performed both “with the wireless communicator” and also “with the rider wireless device”. Therefore, the claim is unclear.

Furthermore as per Claim 2, the claim recites “wherein the at least one processor sends rider information over the network to a driver wireless device of the vehicle”. However, this is a step that appears to be performed by a processor that is not of the “driver wireless device”, and as a result, this step requires an additional processor that contradicts the preamble of Claim 1, as Claim 1 only requires a single processor to perform the claimed method steps. It is then unclear how a single processor can perform the steps of two separate processors as claimed. Therefore, the claim is unclear.
It is understood by the Examiner that the limitation “wherein the at least one processor sends rider information over the network to a driver wireless device of the vehicle” is directed to an intended use that does not further limit the claim, as clearly the processor of the preamble of Claim 1 which performs the method of Claim 1 cannot alone cause an entirely separate processor to send information.

receiving vehicle information with the wireless communicator from the at least one processor over the network to the rider wireless device for display”.
It is unclear what processor of Claim 1 is the processor of “the at least one processor”. Claim 1 recites a processor in the preamble, a processor in “a rider wireless device with a wireless communicator responsive to a processor”, and a processor in “at least one processor of a remote computing device”, but Claim 5 does not clearly and unambiguously recite which one of these processors corresponds to the processor of “the at least one processor” of Claim 5.
Therefore, the claim is unclear.

As per Claim 7, the claim recites “receiving with the wireless communicator from the at least one processor over the network to the rider wireless device for display a location of each vehicle of the list of vehicles”.
It is unclear what processor of Claim 1 is the processor of “the at least one processor”. Claim 1 recites a processor in the preamble, a processor in “a rider wireless device with a wireless communicator responsive to a processor”, and a processor in “at least one processor of a remote computing device”, but Claim 7 does not clearly and unambiguously recite which one of these processors corresponds to the processor of “the at least one processor” of Claim 7.
Therefore, the claim is unclear.

receiving with the wireless communicator from the at least one processor over the network a driver's information to the rider wireless device for display on the display of the rider wireless device”.
It is unclear what processor of Claim 1 is the processor of “the at least one processor”. Claim 1 recites a processor in the preamble, a processor in “a rider wireless device with a wireless communicator responsive to a processor”, and a processor in “at least one processor of a remote computing device”, but Claim 8 does not clearly and unambiguously recite which one of these processors corresponds to the processor of “the at least one processor” of Claim 8.
Therefore, the claim is unclear.

As per Claim 9, the claim recites “wherein the driving behavior information is collected from the vehicle with the at least one processor of the remote computing device; wherein the driving behavior information is analyzed with the at least one processor to further determine the safety rating”.
It is unclear what processor of Claim 1 is the processor of “the at least one processor”. Claim 1 recites a processor in the preamble, a processor in “a rider wireless device with a wireless communicator responsive to a processor”, and a processor in “at least one processor of a remote computing device”, but Claim 9 does not clearly and unambiguously recite which one of these processors corresponds to the processor of “the at least one processor” of Claim 9.
Therefore, the claim is unclear.

wherein the driving behavior information is analyzed with the at least one processor to further determine the safety rating”. However, this is a step that appears to be performed by a processor that is not of the “driver wireless device”, and as a result, this step requires an additional processor that contradicts the preamble of Claim 1, as Claim 1 only requires a single processor to perform the claimed method steps. It is then unclear how a single processor can perform the steps of two separate processors as claimed. Therefore, the claim is unclear.
It is understood by the Examiner that the limitation “wherein the driving behavior information is analyzed with the at least one processor to further determine the safety rating” is directed to an intended use that does not further limit the claim, as clearly the processor of the preamble of Claim 1 which performs the method of Claim 1 cannot alone cause an entirely separate processor to analyze information.

As per Claim 10, the claim recites “at least one processor of a remote computing device”.
It is unclear if the “remote computing device” is the same “remote computing device” of Claim 1. Therefore, the claim is unclear.
The Examiners notes that if it is the same, this limitation should read as “the remote computing device”, not “a remote computing device” as presently claimed.

and wherein the vehicle diagnostic information collected from the vehicle with at least one processor of a remote computing device further comprises receiving the vehicle diagnostic information from a diagnostic system of the vehicle”.
The claim is unclear because this limitation is directed to further limiting “the vehicle diagnostic information collected from the vehicle”, yet further limits this limitation by reciting a method step of “receiving the vehicle diagnostic information from a diagnostic system of the vehicle”, and it is unclear how “the vehicle diagnostic information collected from the vehicle” can be further comprised of a method step of “receiving the vehicle diagnostic information from a diagnostic system of the vehicle”, as information is not a step that is performed by a device.

Furthermore as per Claim 10, the claim recites “wherein the at least one processor comprises a diagnostic manager”.
It is unclear what processor of Claim 1 is the processor of “the at least one processor”. Claim 1 recites a processor in the preamble, a processor in “a rider wireless device with a wireless communicator responsive to a processor”, and a processor in “at least one processor of a remote computing device”, but Claim 10 does not clearly and unambiguously recite which one of these processors corresponds to the processor of “the at least one processor” of Claim 10.
Therefore, the claim is unclear.

wherein the vehicle diagnostic information collected from the vehicle with at least one processor of a remote computing device further comprises receiving the vehicle diagnostic information from a diagnostic system of the vehicle”. However, this is a step that is performed by a processor that is not of the “driver wireless device”, but is instead a processor of “a remote computing device”, and as a result, this step requires an additional processor that contradicts the preamble of Claim 1, as Claim 1 only requires a single processor to perform the claimed method steps. It is then unclear how a single processor can perform the steps of two separate processors as claimed. Therefore, the claim is unclear.
It is understood by the Examiner that the limitation “wherein the vehicle diagnostic information collected from the vehicle with at least one processor of a remote computing device further comprises receiving the vehicle diagnostic information from a diagnostic system of the vehicle” is directed to an intended use that does not further limit the claim, as clearly the processor of the preamble of Claim 1 which performs the method of Claim 1 cannot alone cause an entirely separate processor to receive information.

As per Claim 11, the claim recites “wherein the vehicle diagnostic information is collected from a vehicle with at least one processor of a remote computing device; wherein the vehicle diagnostic information is analyzed with the at least one processor to determine a safety rating of the vehicle based on the vehicle diagnostic information, the vehicle diagnostic information comprising at least one or more set diagnostic trouble code (DTC); and wherein the determined safety rating of the vehicle is stored in a database of the remote computing device”.
These limitations are directed to “at least one processor of a remote computing device”, however, the claim recites “A wireless device configured to request and obtain a vehicle and driver and a rating of the vehicle, the wireless device comprising: a processor”, therefore, the claim is directed to a single “remote computing device”, yet the above indicated limitations are directed to an entirely separate device of “at least one processor of a remote computing device”, and it is unclear how the “wireless device” of the preamble can also include “at least one processor of a remote computing device”, as this would require a single “wireless device” to somehow be two separate devices.
Therefore, the claim is unclear.

Furthermore as per Claim 11, the claim recites “wherein the vehicle diagnostic information is analyzed with the at least one processor to determine a safety rating of the vehicle based on the vehicle diagnostic information”.
It is unclear if “the at least one processor” refers to the processor of “A wireless device configured to request and obtain a vehicle and driver and a rating of the vehicle, the wireless device comprising: a processor” or the processor of “at least one processor of a remote computing device”.
Therefore, the claim is unclear.

the wireless communicator configured to receive over the network a list of vehicles and a corresponding safety rating of the vehicles based on vehicle diagnostic information; and a display configured to display on the wireless device the list of vehicles and the corresponding safety rating of the vehicles based on the vehicle diagnostic information, wherein the vehicle diagnostic information is collected from a vehicle with at least one processor of a remote computing device; wherein the vehicle diagnostic information is analyzed with the at least one processor to determine a safety rating of the vehicle based on the vehicle diagnostic information, the vehicle diagnostic information comprising at least one or more set diagnostic trouble code (DTC)”.
It is unclear if the “safety rating” of “a corresponding safety rating of the vehicles based on vehicle diagnostic information” is the same “safety rating” as recited in “wherein the vehicle diagnostic information is analyzed with the at least one processor to determine a safety rating of the vehicle based on the vehicle diagnostic information, the vehicle diagnostic information comprising at least one or more set diagnostic trouble code (DTC)”. It is also unclear if the “safety rating” of “a corresponding safety rating of the vehicles based on vehicle diagnostic information” is calculated based on “vehicle diagnostic information comprising at least one or more set diagnostic trouble code (DTC)”.
In other words, the claim recites two separate instances of a “safety rating”, but does not clarify if the “safety rating” of “a corresponding safety rating of the vehicles based on vehicle diagnostic information” is actually required to be vehicle diagnostic information comprising at least one or more set diagnostic trouble code (DTC)”. If the claim is implying that in fact two separate safety ratings are calculated, where one does not expressly require the use of “vehicle diagnostic information comprising at least one or more set diagnostic trouble code (DTC)”, this would not appear to be supported by the disclosure.
Therefore, the scope of the claim is unclear.

Furthermore as per Claim 11, the claim recites “wherein the determined safety rating of the vehicle is stored in a database of the remote computing device”. However, this is a step that appears to be performed by the “remote computing device”, where this “remote computing device” does not include the processor of “A wireless device configured to request and obtain a vehicle and driver and a rating of the vehicle, the wireless device comprising: a processor”, and as a result, this step requires an additional processor that contradicts the preamble of Claim 11, as Claim 11 only requires a single device comprising a single processor. It is then unclear how a single processor can perform the steps of two separate processors as claimed. Therefore, the claim is unclear.
It is understood by the Examiner that the limitation “wherein the determined safety rating of the vehicle is stored in a database of the remote computing device” is directed to an intended use that does not further limit the claim, as clearly the processor of the preamble of Claim 11 which performs the method of Claim 11 cannot alone cause an entirely separate processor to store data of a “safety rating” or any other data.

As per Claim 12, the claim recites “the wireless communicator configured to transmit over the network a selection of a vehicle from the list of vehicles to the at least one processor, wherein the at least one processor sends rider information over the network to a driver wireless device of the vehicle”.
It is unclear what processor of Claim 11 is the processor of “the at least one processor”. Claim 11 recites a processor in “a processor and a memory”, and a processor in “at least one processor of a remote computing device”, but Claim 12 does not clearly and unambiguously recite which one of these processors corresponds to the processor of “the at least one processor” of Claim 12.
Therefore, the claim is unclear.

Furthermore as per Claim 12, the claim recites “wherein the at least one processor sends rider information over the network to a driver wireless device of the vehicle”. However, this is a step that appears to be performed by a processor that is not of the “driver wireless device”, and as a result, this step requires an additional processor that contradicts Claim 11, as Claim 11 only requires a single processor of the “wireless device” of the preamble to perform the claimed steps. It is then unclear how a single processor can perform the steps of two separate processors as claimed. Therefore, the claim is unclear.
It is understood by the Examiner that the limitation “wherein the at least one processor sends rider information over the network to a driver wireless device of the vehicle” is directed to an intended use that does not further limit the claim, as 

As per Claim 15, the claim recites “the wireless communicator further configured to receive vehicle information from the at least one processor over the network to the wireless device for display”.
It is unclear what processor of Claim 11 is the processor of “the at least one processor”. Claim 11 recites a processor in “a processor and a memory”, and a processor in “at least one processor of a remote computing device”, but Claim 15 does not clearly and unambiguously recite which one of these processors corresponds to the processor of “the at least one processor” of Claim 15.
Therefore, the claim is unclear.

As per Claim 17, the claim recites “the wireless communicator further configured to receive from the at least one processor over the network for display a location of each vehicle of the list of vehicles”.
It is unclear what processor of Claim 11 is the processor of “the at least one processor”. Claim 11 recites a processor in “a processor and a memory”, and a processor in “at least one processor of a remote computing device”, but Claim 17 does not clearly and unambiguously recite which one of these processors corresponds to the processor of “the at least one processor” of Claim 17.
Therefore, the claim is unclear.

the wireless communicator further configured to receive from the at least one processor over the network a driver's information for display on the display of the wireless device”.
It is unclear what processor of Claim 11 is the processor of “the at least one processor”. Claim 11 recites a processor in “a processor and a memory”, and a processor in “at least one processor of a remote computing device”, but Claim 18 does not clearly and unambiguously recite which one of these processors corresponds to the processor of “the at least one processor” of Claim 18.
Therefore, the claim is unclear.

As per Claim 19, the claim recites “wherein the driving behavior information is collected from the vehicle with the at least one processor of the remote computing device; wherein the driving behavior information is analyzed with the at least one processor to further determine the safety rating”.
It is unclear what processor of Claim 11 is the processor of “the at least one processor”. Claim 11 recites a processor in “a processor and a memory”, and a processor in “at least one processor of a remote computing device”, but Claim 19 does not clearly and unambiguously recite which one of these processors corresponds to the processor of “the at least one processor” of Claim 19.
Therefore, the claim is unclear.

Furthermore as per Claim 19, the claim recites “wherein the driving behavior information is analyzed with the at least one processor to further determine the safety rating”. However, this is a step that appears to be performed by a processor that is not of the “driver wireless device”, and as a result, this step requires an additional processor that contradicts Claim 11, as Claim 11 only requires a single processor of the “wireless device” of the preamble to perform the claimed steps. It is then unclear how a single processor can perform the steps of two separate processors as claimed. Therefore, the claim is unclear.
It is understood by the Examiner that the limitation “wherein the driving behavior information is analyzed with the at least one processor to further determine the safety rating” is directed to an intended use that does not further limit the claim, as clearly the processor of the preamble of Claim 11 which performs the method of Claim 11 cannot alone cause an entirely separate processor to analyze information.

As per Claim 20, the claim recites “wherein the at least one processor comprises a diagnostic manager”.
It is unclear what processor of Claim 11 is the processor of “the at least one processor”. Claim 11 recites a processor in “a processor and a memory”, and a processor in “at least one processor of a remote computing device”, but Claim 20 does not clearly and unambiguously recite which one of these processors corresponds to the processor of “the at least one processor” of Claim 20.
Therefore, the claim is unclear.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.